

117 HR 4428 IH: Upward Mobility Enhancement Act
U.S. House of Representatives
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4428IN THE HOUSE OF REPRESENTATIVESJuly 13, 2021Mr. Smith of Missouri (for himself and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the exclusion for educational assistance programs and to allow the exclusion with respect to education-related tools and technology.1.Short titleThis Act may be cited as the Upward Mobility Enhancement Act.2.Increase in exclusion for educational assistance programs(a)In generalSection 127(a)(2) of the Internal Revenue Code of 1986 is amended to read as follows:(2)Maximum exclusion(A)In generalThis section shall apply only to the first $12,000 of educational assistance furnished to an individual during a calendar year, in the case of assistance for education below the graduate level.(B)Inflation adjustmentIn the case of any calendar year after 2021, the dollar amount in subparagraph (A) shall be increased by an amount equal to—(i)such dollar amount, multiplied by(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which such taxable year begins by substituting calendar year 2020 for calendar year 2016 in subparagraph (A)(ii) thereof.If any increase determined under this subparagraph is not a multiple of $50, such increase shall be rounded to the next lowest multiple of $50..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2020.3.Expenses for education-related tools and technology(a)In generalSection 127(c)(1) of the Internal Revenue Code of 1986 is amended by striking equipment both places it appears in subparagraphs (A) and (C) thereof and inserting education-related tools and technology and other equipment.(b)Education-Related tools and technologySection 127(c) of such Code is amended by adding at the end the following new paragraph:(8)Education-related tools and technologyFor purposes of paragraph (1), the term education-related tools and technology includes any—(A)hand tools and construction equipment,(B)computer or peripheral equipment (as defined in section 168(i)(2)(B)),(C)computer software (as defined in section 197(e)(3)(B)),(D)Internet access and related services (including equipment or technology necessary for Internet access),(E)Internet, mobile, or virtual reality learning tools and technology,(F)licensure fees, materials, or other equipment, and(G)any other tools or technology as determined by the Secretary,provided to an employee which is required for the education of the employee or in connection with a course of instruction for the employee, or is required in order for the employee to obtain professional advancement, to obtain any certification, licensure, or employment under any State, regional or national guidelines or regulations applicable to a trade or other skilled profession, or to maintain such a certification, licensure, or employment through a continuing education program.(c)Employee retention of education-Related tools and technologySection 127(c)(1) of such Code is amended by striking completion of a course of instruction, and inserting completion of a course of instruction (other than education-related tools and technology not described in paragraph (8)(D)),.(d)Effective dateThe amendments made by this section shall apply to amounts paid or incurred on or after the first day of the calendar quarter which includes the date of the enactment of this Act.